Citation Nr: 0902559	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernias.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic 
prostatitis.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for nerve damage to 
include as secondary to bilateral inguinal hernias.

6.  Entitlement to service connection for a skin rash to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for growths under the 
arms to include as due to undiagnosed illness.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as stomach pain to include as 
due to undiagnosed illness.  

9.  Entitlement to service connection for headaches, 
diagnosed as migraine and tension headaches, to include as 
due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to June 1986 
and from February 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran noted that he received treatment at the 
Indianapolis VAMC shortly after discharge from military 
service for bilateral inguinal hernias, chronic skin rash, 
chronic prostatitis, chronic bronchitis, GERD and chronic 
headaches.  There is no evidence of VA treatment records 
between February 1993 and December 1997 in the claims file.  
Thus, the RO should obtain any VA treatment records from 
Indianapolis VAMC not already associated with the claims file 
regarding the veteran's claimed disorders.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992)).

Inasmuch as the resolution of the veteran's bilateral hernia 
claim may affect the outcome of his nerve damage claim, the 
Board finds that they are inextricably intertwined.  
Therefore, the Board will defer adjudication of the nerve 
damage claim until after the development deemed necessary for 
the bilateral hernia claim has been completed.

In addition, the veteran asserts he has had ringing in his 
ears since his military service.  Although the veteran is 
competent to testify regarding the presence of tinnitus and 
the duration of his symptomatology, the Board notes that he 
is not competent to provide an opinion regarding the etiology 
of his tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Rather, in determining whether there is a 
nexus to service the Board must rely upon the conclusions of 
trained medical personnel.  Id.  See also Allday v. Brown, 7 
Vet. App. 517 (1995).  Therefore, while the Board 
acknowledges the veteran's own statements that his tinnitus 
is linked to his active service, such evidence is 
insufficient to grant service connection.  

However, given the veteran's competent testimony regarding a 
continuity of symptomatology (ringing in the ears) since 
service, the Board finds that additional medical evidence is 
needed to determine whether the veteran's current tinnitus is 
related to active duty service, including any in-service 
noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  
Specifically, a remand is necessary to obtain a VA 
examination and opinion.  

In reference to the veteran's claims of symptoms of an 
undiagnosed illness, the veteran was provided with a general 
examination in June 2002 and the examiner reported the issues 
that were objectively quantifiable.  The examiner noted that 
the veteran's head and neck were negative for 
lymphadenopathy.  However, the examiner did not state whether 
he checked the veteran's lymph nodes under his arms, which 
the VA treatment records which show as the location of the 
enlarged lymph nodes.  

In addition, the examiner noted that the veteran had a 
specific Gulf War assessment.  After a careful review of the 
record, the Board observes that this assessment is not 
associated with the claims file.  Furthermore, the record 
does not contain a Southwest Asia Demobilization / 
Redeployment Medical Evaluation form.  Thus, the Board finds 
that a remand is necessary to attempt to obtain the Southwest 
Asia Demobilization / Redeployment Medical Evaluation and a 
complete examination of the veteran for his symptoms of an 
undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the claims 
file VA treatment records from the 
Indianapolis VAMC from February 1993 to 
December 1997 and the VA Gulf War 
examination conducted in 2002.   

2.	The RO should contact the veteran to 
ascertain whether the veteran underwent 
a Southwest Asia 
Demobilization/Redeployment Medical 
evaluation after military service and 
if so, the location of the evaluation.  
If the veteran indicates that he has 
underwent such an evaluation, indicates 
he is uncertain or fails to respond, 
the RO should attempt to obtain a copy 
of the Southwest Asia Demobilization / 
Redeployment Medical evaluation from 
the appropriate sources.

3.	Thereafter, the veteran should be 
scheduled for a comprehensive 
examination to determine the nature and 
etiology of any disability with respect 
to his claim for service connection for 
disabilities due to an undiagnosed 
illness.  The examiner must be provided 
with the veteran's claims file and a 
copy of this remand for review in 
conjunction with the examination.  A 
detailed medical history should be 
reported.  All pertinent symptomatology 
and findings should be reported in 
detail.  All indicated diagnostic tests 
and studies should be accomplished.  
The examiner should review the claims 
folders.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should provide a 
well-reasoned opinion as to the 
likelihood that the veteran now has 
enlarged lymph nodes under his arms or 
a skin rash as a primary diagnosis, or 
as the result of an undiagnosed 
illness.  If a diagnosed illness is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or more) the result of disease or 
injury attributable to active military 
service.

If any disorder is not due to a known 
diagnosis, the examiner should so 
specify and state whether it is a 
chronic condition that is attributable 
to an undiagnosed illness.  Each 
claimed disability cited above should 
be specifically addressed.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions.

4.	The RO should arrange for the veteran 
to be examined by an audiologist.  The 
RO should provide the veteran's claims 
file to the examiner for review in 
conjunction with the examination.  The 
examiner should advance an opinion as 
to whether any tinnitus found on 
examination is at least as likely as 
not (i.e., a 50 percent or greater 
probability) related to the veteran's 
active service.  The examiner should 
provide a complete rationale for all 
conclusions reached.   

5.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

